The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Claim Rejections - 35 U.S.C. §103
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
1.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. NON-OBVIOUS SUBJECT MATTER:
. A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
2.	Claims 1-9, 11-13, 15, 17-20 are rejected under 35 U.S.C. §103(a) as being unpatentable over U.S. Patent No. 7,268,369 to Araki et al (hereinafter Araki). 
In re claim 1, Araki discloses an image sensor comprising:
- a substrate 213 having a first surface and a second surface opposite the first surface;
- a first transistor having a first gate (i.e., transistor 226c, in Fig. 1] disposed on the first “top” surface;
- a photoelectric conversion layer 207-209 generates photocharges from light incident in a first direction; 
- a second transistor having a transistor structure 214 disposed between the first “top” surface and the photoelectric conversion layer 207-209 , and spaced from the photoelectric conversion layer, and comprising a semiconductor 210214 disposed on the semiconductor layer 210, which is connected to the first gate 226c [col. 14]; and
- a light blocking layer 210 disposed between third surface (of semiconductor layer 210) and photoelectric conversion layer 207-209, and spaced from the photoelectric conversion layer [Fig. 1]. 
Araki is silent about semiconductor layer 210 composed of a metal oxide semiconductor. 
It would have been obvious to a person having skills in the art to have modified semiconductor layer of Araki by utilizing a metal oxide semiconductor.  Since this is merely an alternative layer material, it has been held that substituting one known material for another involves routine skill in the image sensor art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.

    PNG
    media_image1.png
    201
    272
    media_image1.png
    Greyscale
 	
    PNG
    media_image2.png
    380
    439
    media_image2.png
    Greyscale
 		
    PNG
    media_image3.png
    353
    303
    media_image3.png
    Greyscale

Application(Fig.5) VS. Araki (US Pat. 7,268,369)Fig.1 &Tamaki (US Pat. 10,276,818)Fig.1 
In re claims 2-3, Araki discloses second gate 214 disposed on the fourth surface of semiconductor layer 210 [Fig. 1], disposed on the third “bottom” surface of the semiconductor layer 210 [Fig. 1].
In re claim 4, Araki discloses the transistor structure 226c comprising a third gate 206 disposed on the fourth surface of the semiconductor layer 210 [Fig. 1].
In re claim 5, Araki discloses the light blocking layer 210 comprising an upper surface part , which covers at least a part of the third surface of the semiconductor layer 210 , and a side part which covers at least a part of each side surface of the semiconductor layer.
In re claim 6, Araki discloses the side part of the light blocking layer 210 comprising a plurality of vias 215 connected to the upper surface part of the light blocking layer [Fig. 1].
In re claim 7, Araki discloses the light blocking layer 210 comprises: 
- a first sub-blocking layer , which covers a part of the third surface of the semiconductor layer 211; and 
- a second sub-blocking layer , which is spaced apart from the first sub-blocking layer and covers another part of the third surface of the semiconductor layer [Fig. 1].
In re claim 8, Araki discloses the light blocking layer 210 contacting the third surface of the semiconductor layer 210 [Fig. 1].
In re claim 9, Araki discloses: 
- a first via 215 , which connects a first part of the semiconductor layer 210 disposed on a side of the second gate 214 to the first gate 226c [Fig. 1]; and 
- a second via 215 which is connected to the first part of the semiconductor layer 210.
In re claim 11, Araki does not suggest semiconductor layer 210 comprise indium gallium zinc oxide
It would have been obvious to a person having skills in the art to have modified the semiconductor layer of Araki by utilizing indium gallium zinc oxide.  Since this is merely an alternative layer material, it has been held that substituting one known material for another involves routine skill in the image sensor art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 12, Araki discloses an image sensor comprising: 
- a substrate 213 having a first surface and a second surface opposite the first surface;
- a source follower transistor having a first gate 226c disposed on first surface of substrate 213 [Fig. 1]; 
- a first photoelectric conversion layer 207-209, separated from the substrate 213, generating first photocharges from incident light; 
- a transistor structure 226c , which is disposed proximate to the first surface of the substrate 213 and comprises a semiconductor layer 210 , and a second gate 214 disposed on a central region of the semiconductor layer [col. 14]; and
- a light blocking layer 210 , which is disposed between the first photoelectric conversion layer 207-209 and the transistor structure 226c, spaced from the first photoelectric conversion layer [Figs 1] and covers at least a part of the semiconductor layer 210 to block the semiconductor layer from the incident light, wherein a first part of the semiconductor layer 210 located on a side of the central region is connected to the first gate 226c and the first photoelectric conversion layer 207-209 [Fig. 1].
Araki is silent about semiconductor layer 210 composed of a metal oxide semiconductor. 
It would have been obvious to a person having skills in the art to have modified semiconductor layer of Araki by utilizing a metal oxide semiconductor.  Since this is merely an alternative layer material, it has been held that substituting one known material for another involves routine skill in the image sensor art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 13, Araki discloses the first photoelectric conversion layer 207-209 disposed on the first surface of substrate 213, and the transistor structure 226c interposed between the substrate 213 and the first photoelectric conversion layer 207-209 [Fig. 1].
In re claim 15, Araki discloses the first photoelectric conversion layer 207-209 disposed on the second surface of substrate 213 [Fig. 1].
In re claim 17, Araki discloses a through via 215 , which penetrates the substrate to connect the first photoelectric conversion layer 207-209 and the first part of the semiconductor layer 210 [Fig. 1].
In re claim 18, Araki discloses:
. the first part of the semiconductor layer 210 being a floating diffusion region , which stores the first photocharges generated by the first photoelectric conversion layer 207-209 [Fig. 1], and 
. the transistor structure 226c being structure of a reset transistor , which periodically resets the floating diffusion region.
In re claim 19, Araki discloses a second photoelectric conversion layer 207-209 , which is disposed in the substrate 213 and generates second photocharges from the incident light.
In re claim 20, Araki discloses the first photoelectric conversion layer 207-209 comprising an organic photoelectric conversion layer, and the second photoelectric conversion layer 207-209 comprising a semiconductor photoelectric conversion layer.

3.	Claims 21-23 are rejected under 35 U.S.C. §103(a) as being unpatentable over Araki et al (U.S. Patent No. 7,268,369) in view of Tamaki et al (U.S. Patent No. 10,276,818).
In re claim 21, Araki discloses an image sensor comprising:
- a substrate 213 having a first surface and a second surface opposite the first surface;
- a first transistor having a first gate 226c disposed on the first surface of the substrate 213 [Fig. 1];
- a photoelectric conversion layer 207-209 , which is disposed in the substrate 213 and generates photocharges from incident light [col. 14];
- a second transistor having a transistor structure 214 , which is disposed proximate to the first “top” surface of the substrate 213 and comprises a semiconductor layer 210 , and a second gate 214 disposed on a central region of the semiconductor layer 210 [Fig. 1]; and
- a light blocking layer 210 , which is disposed proximate to the first surface of substrate 213 and covers at least a part of semiconductor layer 210 to block the semiconductor layer from the incident light [Fig1] 
Araki is silent about semiconductor layer 210 composed of a metal oxide semiconductor. 
It would have been obvious to a person having skills in the art to have modified semiconductor layer of Araki by utilizing a metal oxide semiconductor.  Since this is merely an alternative layer material, it has been held that substituting one known material for another involves routine skill in the image sensor art.  See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
Araki also mentions “the driving circuit of the luminescent device …comprises an NMOS transistor 2420, an NMOS transistor 2421 as a driving transistor, a capacitor 2422, a diode 2423, a scanning signal line 2424, an electric power supplying line 2425 and data signal line 2426” [Fig. 13C].
Nevertheless, such “first part of the semiconductor layer located at an end portion of the semiconductor layer is connected to the first gate and capacitor structure” is known in the sensor art as evidenced by Tamaki, teaching an analogous art to that of Araki, discloses “capacitance-modulated transistor 60 can be regarded as including a gate insulating layer that includes serial connection of a capacitor having the insulating layer 23x as a dielectric layer and a capacitor having the photoelectric conversion layer 23p as a dielectric layer” [Fig. 7 and col. ].
It would have been obvious to a person having skills in the art to have modified the sensor in Fukuhara by utilizing a capacitor for the purpose of detecting light entering a conversion layer as a change in the capacitance value between the capacitor first and second electrodes.
In re claim 22, Araki in view of Tamaki discloses:
- a first source/drain region 20d, 20s , which is disposed in the substrate 20 and stores the photocharges generated by the photoelectric conversion layer 23p[,] ; and
- a first source follower transistor 24 , which is disposed on the first “top” surface of substrate 20 and comprises a third gate 21 connected to the first source/drain region 20d, 20s , and a second source/drain region disposed on a side of the third gate 21, wherein the capacitor structure 60 is connected to the second source/drain region 20d, 20s [Fig. 7].
In re claim 23, Tamaki does not suggest “the capacitor structure comprises … a capacitor dielectric layer interposed between the first capacitor electrode and the second capacitor electrode , wherein the first capacitor electrode is connected to the first part of the semiconductor layer and the first gate, and the second capacitor electrode is connected to the second source/drain region.”
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “… first capacitor electrode is connected to the first part of the semiconductor layer and the first gate, and the second capacitor electrode is connected to the second source/drain region” of any unexpected results arising therefrom. Where patentability is said to be based upon the particular chosen “first/second capacitor” feature, the Applicant must show that the chosen feature is critical.
Contact Information
4.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
March 09, 2022										    /Calvin Lee/

    PNG
    media_image4.png
    7
    666
    media_image4.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815